DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP2001214114A).
Regarding claims 1, 3-10
Mitsubishi discloses (in claim 1) a water-based ballpoint pen ink composition comprising a colored glass powder pigment, water (i.e. solvent), and a viscosity adjusting agent; and preferably a complementary coloring agent comprising a water-soluble dyer having a hue that differs from the hue of the colored glass powder (i.e. dye dissolved in the solvent) (claims 1, 2 and 4; paragraphs 0018-0021).
Mitsubishi discloses that the content of the colored glass powder pigment is preferably 0.5 - 15 wt%, and the content of the complementary coloring agent is preferably 0.1 - 15 wt % (claim 3; paragraphs 0012 and 0021).
Mitsubishi discloses that the ink has a metal tone color developing property such as gold or silver (paragraph 0001, 0008, and 0044).
Mitsubishi discloses that as the colored glass powder pigment that colored glass flakes or the like maybe used (paragraphs 0011-0014).
Mitsubishi discloses that a polysaccharide, acrylic resin, or the like may be used as the viscosity modifying agent (paragraphs 0015-0016).
Mitsubishi discloses in example 3, a water-based ballpoint ink comprising 10 parts by weight of a gold colored glass powder pigment (trade name “Crystal Star GF 250”) (i.e. lustrous particle having a metallic luster), 1.0 parts by weight of a red dye (red no. 102), 1.0 parts by weight of a polyacrylate viscosity-adjusting agent, 62.6 parts by weight purified water, colorant dispersing agents and the like, and an evaluation ballpoint pen filled with the water-based ballpoint pen ink. Crystal Star GF 250” is a colored glass flake (paragraph 0014), and the red no. 102 (New Kokushin) is a water-soluble azo dye having a sulfonic acid group and a hydroxyl group.
	When the gold colored glass powder pigment is removed from the water-based ink disclosed in example 3, it is assumed that since a red dye is included, a substance exhibiting a red color would be obtained. Further as both gold and red are warm colors, the difference between the hue if the gold colored glass pigment and the hue of the substance obtained by removing the gold colored glass powder pigment from the water-based ink of example 3 is expected to be 108 degrees or less in terms of the Munsell-color-system hue circle.
 	Furthermore, the line drawn after the water-based ballpoint pen ink disclosed in example 3 is drawn on paper develops a metallic color (paragraph 0039 and 0042), and therefore a portion of the surface layer of the drawn line is considered to be covered by the gold colored glass pigment, and based on the amount used in the ink of example 3, it would be expected to have a coverage percentage within the claimed range.
Regarding claim 2
The hue difference between the gold colored glass powder pigment and the red dye is expected to be more than 5 degrees.
Regarding claim 14
Mitsubishi discloses an evaluation ballpoint pen (i.e. a writing/drawing instrument). This would necessarily possess a writing/drawing part (i.e. the ballpoint), a storage area to store the ink, and would necessitate the ink being supplied from the storage part to the writing part.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP2001214114A), as applied to claims 1-10 and 14 above, in view of Sakura (JP59168079A).
Regarding claims 12-13
Mitsubishi discloses that the ink may be blended with various additives such as corrosion preventing agent with the objective of suppressing variation in the ink or the metal member due to the occurrence of corrosion due to an oxidation reaction or the like when the ink contacts the metal member (paragraphs 0023 and 0028), but does not teach the claimed antioxidants. However, Sakura discloses with the objective of suppressing color variation or deterioration of the ink, the addition of hydroquinone to the ink (page 3, lines 2-4). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Mitsubishi by including hydroquinone, with a reasonable expectation of success, and the expected benefit of suppressing color variation or deterioration of the ink, as suggested by Sakura.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the use of both xanthan and welan gum in combination with the other limitations of the base claim(s) which these limitations depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/           Primary Examiner, Art Unit 1734